DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach an electronic display device comprising the combination of a chassis including a plurality of mounting elements and a plurality of video display modules mounted to the mounting elements using one or more locating pins located on a back surface of the display module that cooperate with one or more receiving holes in a front surface of the mounting elements, is magnetically secured to the chassis, and a locking mechanism for locking the display panel in place relative to each respective mounting element, such that each individual display module may be secured or removed from the chassis independently.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hernandez (US Patent 20180295406) is cited to show a vehicle exterior mounted display comprising a chassis 201, a plurality of display mounts 111 on the chassis; and a plurality of video display modules 110 mounted to the mounting elements 11, wherein each display module includes a video display on a front surface of the display module and is positioned relative to the chassis. Hernandez does not teach using one or more locating pins located on a back surface of the display module that cooperate with one or more receiving holes in a front surface of the display mounts, wherein the display modules are magnetically secured to the chassis, and is locked in place relative to each respective display mounts using a locking mechanism.
Hockett (US Patent 11087645 and Schuh, US Patent 11059356) teach a vehicle mounted sign bracket system. However, neither Hockett nor Schuh teach a plurality of video displays mounted to the vehicle.
Hemphill et al. (US 110110841, filed February 4, 2020). Hemphill teaches a modular mounting system comprising: a chassis 102 including a plurality of mounting elements 106; and a display panel comprising a plurality of video display modules 108 
Huang et al. (US 20170192733) teaches a modular video display comprising a plurality of video display 102, 104, 130 and 132 comprising antenna, a power supply, a controller, a media player (¶0391), a gateway, and a terminal (¶0369). Huang does not teach how the display mounted. 
Martin (UK Patent GB 2540862) teaches an externally mounted digital display screen (10) attached to a substantially vertical surface of the vehicle. The screen includes a set of electrically interconnected screen elements to create a display surface extending over the display surface. The screen elements are coated with transparent 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631